Case: 21-50383     Document: 00516315444         Page: 1     Date Filed: 05/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       May 11, 2022
                                  No. 21-50383
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Misty Morales,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-362-3


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Misty Morales pleaded guilty to conspiracy to possess, with intent to
   distribute, 50 grams or more of actual methamphetamine, in violation of 21
   U.S.C. §§ 846, 841(a)(1), (b)(1)(A). She was sentenced to, inter alia, 293
   months’ imprisonment. She asserts the district court erred by denying her a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50383        Document: 00516315444         Page: 2     Date Filed: 05/11/2022




                                     No. 21-50383


   two-level mitigating role adjustment under Sentencing Guideline § 3B1.2,
   asserting the record shows her participation in the drug conspiracy was as a
   low-end nonessential drug distributor to individuals and was peripheral to the
   advancement of the criminal activity.
          Although post-Booker, the Sentencing Guidelines are advisory only,
   the district court must avoid significant procedural error, such as improperly
   calculating the Sentencing Guidelines range. Gall v. United States, 552 U.S.
   38, 46, 51 (2007). If no such procedural error exists, a properly preserved
   objection to an ultimate sentence is reviewed for substantive reasonableness
   under an abuse-of-discretion standard. Id. at 51; United States v. Delgado-
   Martinez, 564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues
   preserved in district court, its application of the Guidelines is reviewed de
   novo; its factual findings, only for clear error. E.g., United States v. Cisneros-
   Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
          The mitigating-role issue is a question of fact, reviewed only for clear
   error. E.g., United States v. Gomez Valle, 828 F.3d 324, 327 (5th Cir. 2016).
   Guideline § 3B1.2(b) (mitigating-role reduction) authorizes a two-level
   reduction for defendant who was a “minor participant”. A minor participant
   is one who is “less culpable than most other participants in the criminal
   activity, but whose role could not be described as minimal”. U.S.S.G. §
   3B1.2, cmt. n.5.
          The district court could plausibly find Morales’ actions were not
   merely “peripheral to the advancement” of the offense at issue. United
   States v. Castro, 843 F.3d 608, 613–14 (5th Cir. 2016) (explaining “[i]t is
   improper for a court to award a [§ 3B1.2] adjustment simply because a
   defendant does less than the other participants” (alteration in original)
   (citation omitted)). Accordingly, Morales has not met her burden of showing
   the court clearly erred in denying her request for a minor-role adjustment.




                                           2
Case: 21-50383      Document: 00516315444           Page: 3   Date Filed: 05/11/2022




                                     No. 21-50383


   See Gomez-Valle, 828 F.3d at 329 (explaining “[a] factual finding is not clearly
   erroneous if it is plausible in [the] light of the record read as a whole”
   (citation omitted)).
          AFFIRMED.




                                          3